                                                                              FILED
                  IN THE UNITED STATES DISTRICT COURT                          DEC 3 0 2019
                      FOR THE DISTRICT OF MONTANA                         Clerf<., US   .
                           MISSOULA DIVISION                                District o~:trict Court
                                                                                 Missou/~ntana

 BUFFALO FIELD CAMPAIGN,                             CV 19-165-M-DWM

                       Plaintiff,

 vs.                                                         ORDER

 UNITED STATES DEPARTMENT
 OF THE INTERIOR, NATIONAL
 PARK SERVICE,

                       Defendant.


       Defendant United States having moved unopposed .for a two-month

extension of the pretrial deadlines in light of settlement discussions,

       IT IS ORDERED that the United States' motion (Doc. 5) is GRANTED.

The deadlines outlined in the pretrial scheduling order, (Doc. 3), are modified as

follows:

       Preliminary Pretrial Statements:        March 6, 2020

       Vaughn Index:                           March 6, 2020

       Case Management Plan:             March 24, 2020
                     ;.-
       DATED this :Jo day of December, 2019.
